Citation Nr: 1526787	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for meningitis, to include as due to herbicide exposure.

3.  Entitlement to service connection for hepatitis (also claimed as cirrhosis of the liver and hemocytosis), to include as due to herbicide exposure.

4.  Entitlement to non-service-connected pension.

5.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with onychomycosis.  


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared at a Travel Board hearing with the undersigned in May 2014.  A transcript is of record.  The Board notes that the issue of entitlement to non-service-connected pension was not discussed at the hearing even though the issue was listed on his May 2012 Form 9.  The Veteran and his representative were notified of these circumstances in a January 2015 letter, which asked if the Veteran would like another hearing to discuss the issue.  In April 2015, the Veteran, through his representative, responded by stating that the request for a hearing on the issue of non-service-connected pension was to be withdrawn.  See 38 C.F.R. § 20.702(e).  

The Board notes that the Veteran submitted medical evidence in May 2014 accompanied by a waiver of consideration of the evidence by the RO, which allows for the continued adjudication of the claim by the Board.  See 38 C.F.R. § 20.1304.

Moreover, consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  
The issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with onychomycosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently does not have PTSD in accordance with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association.

2.  The Veteran does not have current residuals of meningitis.

3.  The Veteran's hepatitis, diagnosed as hepatitis C, is not etiologically or causally related to active service, to include exposure to herbicides. 

4.  The Veteran's annualized countable annual income for VA pension purposes exceeds the maximum annual income limit for receipt of payment for non-service-connected disability pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for meningitis, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for hepatitis (also claimed as cirrhosis of the liver and hemocytosis), to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).
4.  The criteria for payment of non-service connected pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

PTSD

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the DSM-5.  However, the Secretary of VA has specifically indicated that the DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014); see also 80 Fed. Reg. 53, 14308 (March 19, 2015).  Therefore, the regulation changes regarding the release of the DSM-5 do not affect the outcome of the PTSD claim in this case, and further discussion of applicability of the revised regulations is not necessary.

Turning to the evidence of record, unfortunately, the only indication the Veteran has PTSD is his own assertion of the condition when filing his claim in 2010.  VA and private treatment records are absent any treatment or complaints related to PTSD.  Indeed, the Veteran testified during his Board hearing that he had not been diagnosed with PTSD and that he was not currently seeking any mental health treatment.

The Board notes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, determining whether symptoms are indicative of a psychiatric disorder, and, if so, what disorder, is a complex medical analysis that cannot be made solely by observation by one's senses.  Therefore, the Board finds that the Veteran is not competent to diagnose himself with PTSD.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014) (taking notice of medical sources outside the record to conclude that PTSD is too complex for a lay witness to diagnose).

Nonetheless, the Veteran was provided a VA PTSD examination in August 2010.  The examiner concluded that the Veteran did not meet the criteria for PTSD or any other mental disorder.  He further stated that the Veteran's symptoms were not severe enough to interfere with occupational or social functioning.  There is no medical evidence subsequent to that examination pertinent to this question, and, again, the Veteran testified he was not seeking mental health treatment.

The Board notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, the record reflects that the Veteran has not been diagnosed with any mental health disorder, and the Veteran himself denied any current mental health treatment. 

Thus, the preponderance of the evidence is against the finding of the first element of entitlement to service connection for PTSD, and therefore the appeal as to this issue must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no reasonable doubt to be resolved.  Gilbert v, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Meningitis

The Veteran contends that he has current meningitis residuals, to include headaches.  VA treatment records show the Veteran reported headaches, but the symptoms were not associated with his history of meningitis by a medical professional.  At the September 2010 VA examination, the Veteran indicated that he treated his headaches with over-the-counter Tylenol.  He denied any other specific symptomatology.  Upon physical examination, the September 2010 VA examiner concluded that there were no objective residuals of meningitis.  

The Veteran's representative has stated that the Veteran's claim for meningitis was erroneously denied because the September 2010 VA examiner stated there was no hospitalization for the condition.  However, the Board emphasizes that the examiner, while indicating a need for verification of hospitalization, still found that there were no current residuals of the in-service meningitis.  Indeed, the fact that the Veteran had meningitis during service is not at issue in this case.  However, "in the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225.  

The Board also acknowledges the Veteran's contention that his service connection claim for meningitis should be awarded on a presumptive basis due to exposure to herbicides.  However, his presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Although the Veteran has confirmed in-country service in Vietnam (See DD-214), meningitis is not among the disease listed in 38 C.F.R. § 3.309(e).  Regardless, there is no medical evidence linking any current complaints or symptoms to the history of having had meningitis.

As such, a preponderance of the evidence is against the claim for service connection for meningitis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Hepatitis

The Veteran states that he was diagnosed with hepatitis in 1973, but he could not recall whether it was type A, B, or C.  However, he has indicated that he was diagnosed with hepatitis C in approximately 2001, after completing bloodwork.  

In September 2010, the Veteran underwent a VA examination, and a diagnosis of hepatitis C was rendered.  An addendum opinion was obtained in November 2010.  The examiner acknowledged the hepatitis diagnosis from August 1972 but concluded that it was not possible to determine the cause of the Veteran's hepatitis during service.  The examiner indicated there could be a "number of viral causes or even drug induced based on the SMR documentation" and that the Veteran was "not compliant in obtaining further studies for reasons unknown."  Indeed, chronic hepatitis C could not be confirmed without such testing.  Furthermore, the examiner concluded that the Veteran's cirrhosis could be due to alcohol and/or chronic hepatitis.  Based on these risk factors, the examiner found it was less likely than not that the Veteran's current hepatitis was caused or related to the in-service unspecified hepatitis.  

In this regard, the Board notes that identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address with respect to this medical condition.  

Furthermore, as was the case with the Veteran's alleged meningitis, hepatitis C is not among the diseases listed in 38 C.F.R. § 3.309(e) as qualifying for presumptive service connection based on exposure to herbicide.

Consequently, the Board finds the most probative evidence of record does not reflect a nexus between the Veteran's current hepatitis and an in-service incurrence of the disability.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for hepatitis, and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Non-service-connected Pension

The Veteran contends he is entitled to non-service-connected pension benefits.

Eligibility for non-service-connected disability pension is dependent upon the Veteran meeting the threshold service requirements of 38 U.S.C.A. § 1521.  Provided that the service requirements of section 1521(j) are met, a veteran must also meet either a disability or an age requirement.  To satisfy the disability requirement, the veteran must be permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  For veterans 65 years of age and older, the permanent and total disability requirement under section 1521(a) is excluded.  See 38 U.S.C.A. § 1513(a); see also Chandler v. Shinseki, 676 F.3d 1045, 1050 (Fed. Cir. 2012). 

In addition to the disability or age requirement, a veteran must meet net worth and income requirements, including not having an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3(a)(3)(v), 3.23, 3.274. 

A veteran is considered permanently and totally disabled if the veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled, as determine by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3)(vi)(B).

In this case, the Veteran had active service during the Vietnam War, and his period of service meets the basic service criteria for eligibility for a pension under 38 U.S.C.A. § 1521.

The Veteran is under the age of 65, however, so the evidence must also show that the Veteran is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct and that he does not have an annual income in excess of the applicable maximum annual pension rate.

In this regard, the Veteran has been awarded Social Security Administration (SSA) disability benefits, effective March 2010, based on his degenerative disc disease, chronic liver disease, diabetes mellitus, and hypertension.  Although the Veteran has been service-connected for diabetes mellitus, the remaining impairments identified by Social Security have not been service-connected. 

However, the evidence shows that the Veteran's countable income exceeds the applicable regulatory limits, and, as a result, entitlement to non-service-connected pension may not be awarded.

The MAPR for a veteran with two dependents is $17,513 as of December 2008; $18,144 as of December 2011; $18,453 as of December 2012; and $18,730 as of December 2013.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23; see also http://benefits.va.gov/PENSION/rates_veteran_pen09.asp. 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Non-recurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  The amount of any non-recurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the non-recurring income is countable.  38 C.F.R. § 3.273(c). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; payment under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and, therefore, is included as countable income. 

An SSA inquiry reflects that the Veteran received monthly benefit of $1,623 as of September 2010.  This benefit was subsequently increased to $1,682 in December 2011, to $1,681.90 in August 2012, to $1,709.90 in December 2012, and to $1,735.90 in December 2013.  

Based on the available information, in terms of annual SSA income for 2010, the Veteran received at least $16,230.  The Veteran's annual SSA income in 2011, 2012, and 2013 was approximately $19,535, $20,211.50, and $20,544.80, respectively. 

A report of contact from January 2014 shows the Veteran reported his wife began working in December 2012 but income was not provided.  The Veteran confirmed he did not work and was attending college.  

Indeed, even though the Veteran was provided a VA 21-0510 "Eligibility Verification report Instructions," he has not provided any additional information on his income or any medical expenses paid.  Moreover, the letter indicated the Veteran's 2010 income, estimated at approximately $19,000 exceeded the maximum annual disability pension limit.  The Veteran has not provided any response indicating such an estimation was inaccurate.

In conclusion, the Board finds that the Veteran is not eligible for non-service-connected pension benefits based on his income.  Essentially, his monthly SSA benefits exceed the MAPR on a yearly basis.  

The Board acknowledges the 2014 Report of Contact wherein the Veteran indicated that his wife started working in 2012.  Although her exact income was not provided, any income she earned would still not change the fact that the Veteran's income has exceeded the MAPR by several thousand dollars, predominately based on his income from SSA alone.  Indeed, the MAPR would be even lower if the Veteran had fewer dependents.  Therefore, while the income of the Veteran's wife has not been verified since she began working, the Veteran's own income precludes eligibility for non-service-connected pension benefits. 

In sum, there is no interpretation of the facts that would support a legal basis for a favorable action with regard to the Veteran's claim for pension.  His countable income based on the reported income and expenses exceeds the potentially applicable MAPRs for all periods on appeal.  

Thus, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b).  As the law and not the facts are dispositive of this appeal, the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (discussed in more detail below) are not applicable to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Duty to Notify and Assist

The VCAA and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a July 2010 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, VA treatment records, SSA records, statements in support of the claim by the Veteran and his representative, hearing testimony, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  In a statement attached to the VA Form 9, the Veteran's representative has questioned the adequacy of the September 2010 VA examination because the claims file was not made available to the examiner.  The representative also indicated that the examiner failed to consider the in-service treatment records from April 1972 showing the Veteran had meningitis.  However, the failure to perform a review of the claims files during a VA examination does not immediately render a VA examination inadequate.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding the review of claims file is not required where it would not change the objective and dispositive findings made during a medical examination).  In this regard, the September 2010 VA examiner not only acknowledged the Veteran's in-service meningitis treatment, but the examination report also reflects a thorough account of the Veteran's reported history with respect to all purported symptoms.  

The representative also asserted that the November 2010 addendum opinion with regard to the Veteran's hepatitis was inadequate because the examiner stated he could not provide a nexus opinion without resorting to mere speculation.  However, the examination report does not use this terminology.  Instead, as noted, the examiner indicated he could not determine the cause of the Veteran's hepatitis during service but, based on the presence of certain risk factors, concluded that the Veteran's current condition was less likely than not related to service.  Moreover, the Board finds notes that a VA examination report in which the examiner is unable to render a medical opinion without resorting to speculation is not automatically inadequate per se.  For instance, the opinion may still be adequate if the examiner clearly identifies precisely what facts cannot be determined in an instance when he or she is unable to provide a medical opinion without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examination is adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the remaining examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Finally, the representative's statement attached to the VA Form 9 also states that the Veteran was denied due process because he was not provided a copy of his August 2010 VA PTSD examination report.  Specifically, the representative asserts that the copy of the claims file provided to the Veteran in response to a Freedom of Information Act (FOIA) request contained only the first page of the document.  Neither the representative nor the Veteran has submitted another FOIA request.  Moreover, as noted by the representative himself, the April 2012 Statement of Case (SOC) recites in great detail the findings and conclusions of the August 2010 VA examination.  In light of the April 2012 SOC, the Veteran and his representative received adequate notification of the findings made by the August 2010 VA examiner, and the Veteran has not been prejudiced by the RO's alleged failure to provide a full copy of the VA examination report.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Additionally, the Veteran testified at a hearing before the Board in May 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for meningitis, to include as due to herbicide exposure, is denied.

Entitlement to service connection for hepatitis (also claimed as cirrhosis of the liver and hemocytosis), to include as due to herbicide exposure, is denied. 

Entitlement to nonservice-connected pension is denied.

	(CONTINUED ON NEXT PAGE)

REMAND

There is mixed evidence regarding the nature of any peripheral neuropathy symptoms experienced by the Veteran.  The record includes a diabetes mellitus questionnaire completed by the Veteran's private physician ("Dr. N.S.") on August 1, 2011.  On the questionnaire, Dr. N.S. indicated that the Veteran suffers from moderate neuropathy in both lower extremities.  However, Dr. N.S. did not indicate precisely which nerve was affected by the neuropathy and provided no explanation for his findings, aside from simply placing a check mark next to "yes" when asked if the Veteran had neuropathy caused by diabetes.  Indeed, the remaining records from Dr. N.S. do not contain a diagnosis of neuropathy.  Similarly, other private treatment records as well as VA treatment records do not reflect a diagnosis of neuropathy as a complication of the Veteran's diabetes mellitus.  

To the contrary, at the September 2010 VA examination, the Veteran reported only possible peripheral neuropathy.  Moreover, the December 2013 VA examination for diabetes mellitus did not identify any recognized complications of diabetes mellitus.  

In other words, even though the August 2011 questionnaire identified peripheral neuropathy and the Veteran testified to lower extremity numbness in May 2014, records from before the August 2011 examination and after it are absent for such a condition.  

Therefore, a new examination is necessary to evaluate the Veteran's diabetes mellitus, to clarify whether the Veteran has any associated complications, under Diagnostic Code 7913, to include any peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected diabetes mellitus.  The examination must address any complications of diabetes mellitus, to include peripheral neuropathy.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination.
  
A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

2.  Thereafter, readjudicate the Veteran's claim as to the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with onychomycosis.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


